ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
I,Respondent and the Office of Disciplinary Counsel (“ODC”) submitted a joint petition for consent discipline in which respondent acknowledges that she practiced law while ineligible to do so and failed to cooperate with the ODC in its investigation. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Bridget Brennan Tyrrell, Louisiana Bar Roll number 29100, be suspended from the practice of law for a period of eighteen months.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.
JOHNSON, C.J., dissents in part and assigns reasons.